Citation Nr: 9925545
Decision Date: 09/08/99	Archive Date: 12/06/99

DOCKET NO. 97-23 668               DATE SEP 08, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Roanoke, Virginia

THE ISSUES 

1. Entitlement to service connection for scoliosis. 

2. Entitlement to a compensable evaluation for bilateral shoulder
tendonitis.

REPRESENTATION 

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD 

Richard Giannecchini, Associate Counsel 

INTRODUCTION

The veteran had active military service from May 1986 to October
1996.

A perfected appeal to the Board of Veterans' Appeals (Board) of a
particular decision entered by a Department of Veterans Affairs
(VA) regional office (RO) consists of a Notice of Disagreement
(NOD) in writing received within one year of the decision being
appealed and, after a Statement of the Case (SOC) has been
furnished, a substantive appeal (VA Form 9) received within 60 days
of the issuance of the Statement of the Case or within the
remainder of the one-year period following notification of the
decision being appealed. The present appeal arises from a May 1997
rating decision, in which the RO, inter alia, denied the veteran's
claim of service connection for scoliosis. The veteran filed an NOD
that same month, and an SOC was issued by the RO in June 1997. The
veteran filed a substantive appeal, also in June 1997.

The issue of bilateral shoulder tendonitis is discussed in the
Remand portion of this decision. We further note that, although the
RO addressed an issue of entitlement to a 10 percent rating for the
combination of noncompensable, service-connected disabilities,
under the provisions of 38 C.F.R. 3.3 24, in the SOC, that issue
was not raised in either the NOD or the substantive appeal.
Accordingly, it is not before us on a peal at this time.

FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the
veteran's appeal has been obtained by the RO.

2. In a Report of Medical Examination, dated in January 1986, upon
clinical evaluation, the veteran was noted to have scoliosis with
kyphosis.

2 -

3. An orthopedic consultation report, dated in January 1986, and
associated with the veteran's enlistment medical examination that
same month, noted that there was no evidence the veteran had
scoliosis.

4. A radiographic study of the veteran's thoracolumbar spine, dated
in June 1995, revealed scoliosis centered at T-11, concave to the
right.

5. There is an approximate balance of positive and negative
evidence as to whether the veteran's scoliosis had its onset during
her military service.

CONCLUSION OF LAW

By extending the veteran the benefit of the doubt, the Board
concludes that scoliosis was incurred during the veteran's military
service. 38 U.S.C.A. 1131, 5107 (West 1991) (1998); 38 C.F.R. 3.102
(1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Basis

A review of the veteran's claims file reflects that she underwent
an enlistment medical examination in January 1986. In the Report of
Medical History, she reported no abnormality or problems with her
back. In the Report of Medical Examination, upon clinical
evaluation, the examiner checked a box indicating abnormality of
"spine, other musculoskeletal" and added a notation that the
veteran was noted to have scoliosis with kyphosis. An orthopedic
consultation was requested by the original examiner. The orthopedic
consultation report, dated that same month, noted, in pertinent
part, "There really is no evidence of scoliosis. She does have
some-increase of lumbar lordosis which is really no[t]
significant."

3 - 

In June 1995, the veteran underwent a radiographic study of her
thoracolumbar spine. The study revealed scoliosis centered at T-11,
concave to the right. This was noted to measure "approximately 14
degrees in extent."

Thereafter, in October 1996, the veteran filed a claim of service
connection for scoliosis. In November 1996, she was medically
examined for VA purposes. A radiographic study of the veteran's
lumbosacral spine revealed scoliosis of the upper lumbar spine to
the right, with no other pathology seen. A radiographic study of
the dorsal spine revealed scoliosis of the dorsal spine, with
minimal arthritis in the upper middle third.

II. Analysis

The Board's threshold question must be whether the veteran has
presented a well-grounded claim. 38 U.S.C.A. 5107 (West 1991);
Gilbert v. Derwinski, 1 Vet.App. 49 (1990). If she has not, the
claim must fail and there is no further duty to assist in its
development. 38 U.S.C.A. 5107; Murphy v. Derwinski, 1 Vet.App. 78
(1990). This requirement has been reaffirmed by the United States
Court of Appeals for the Federal Circuit in its decision in Epps v.
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert denied sub nom.
Epps v. West, 118 S. Ct. 2348 (1998). That decision upheld the
earlier decision of the United States Court of Appeals for Veterans
Claims (known previously as the U.S. Court of Veterans Appeals),
which made clear that it would be error for the Board to proceed to
the merits of a claim which is not well grounded. Epps v. Brown, 9
Vet.App. 341 (1996).

The Court of Appeals for Veterans Claims has also held that, in
order to establish that a claim for service connection is well
grounded, there must be competent evidence of. (1) a current
disability (a medical diagnosis); (2) the incurrence or aggravation
of a disease or injury in service (lay or medical evidence); and
(3) a nexus (that is, a connection or link) between the in-service
injury or aggravation and the current disability. Competent medical
evidence is required to satisfy this third prong. See Elkins v.
West, 12 Vet.App. 209, 213 (1999) (en banc), citing Caluza v.
Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.
Cir. 1996)

4 -

(table), and Epps, supra. "Although the claim need not be
conclusive, the statute [38 U.S.C.A. 5107] provides that [the
claim] must be accompanied by evidence" in order to be considered
well grounded. Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). In
a claim of service connection, this generally means that evidence
must be presented which in some fashion links the current
disability to a period of military service or to an already
service-connected disability. 38 U.S.C.A. 1110, 1131 (West 1991);
38 C.F.R. 3.303 (1998); Rabideau v. Derwinski, 2 Vet.App. 141, 143
(1992); Montgomery v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be true
for purposes of determining whether it is well grounded. King v.
Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of medical
diagnosis or causation, however, do not constitute competent
evidence sufficient to render a claim well grounded. Grottveit v.
Brown, 5 Vet.App. 91, 93 (1992); Espiritu v. Derwinski, 2 Vet.App.
492, 495 (1992).

Under applicable criteria, service connection may be granted for a
disability resulting from disease or injury which was incurred in,
or aggravated by, service. 38 U.S.C.A. 1110 (West 1991). To
establish a showing of chronic disease in service, there is
required a combination of manifestations sufficient to identify the
disease entity, and sufficient observation to establish chronicity
at the time. 38 C.F.R. 3.303(b) (1998). If chronicity in service is
not established, a showing of continuity of symptoms after
discharge is required to support the claim. Id. Service connection
may be granted for any disease diagnosed after discharge, when all
of the evidence establishes that the disease was incurred in
service. 38 C.F.R. 3.303(d) (1998).

The law provides that a veteran shall be presumed to have been in
sound condition at the time of acceptance for service, except for
defects noted at that time or where clear and unmistakable evidence
demonstrates that the disability or disease existed prior to
service and was not aggravated by such service. 38 U.S.C.A. 1111,
1137; 38 C.F.R. 3.304(b) (1998).

5 - 

A review of the veteran's service medical records discloses
conflicting findings with respect to whether the veteran did or did
not suffer from scoliosis at the time of her entry onto active
duty. While a medical examiner did note a diagnosis of scoliosis
with kyphosis following an initial clinical examination, on
subsequent evaluation by an orthopedist, the veteran was found not
to have scoliosis, although the orthopedist did note that the
veteran suffered from an increase in lumbar lordosis.

In this instance, the Board is inclined to accept the orthopedist's
findings as having the greater probative value, based on that
individual's medical specialty. See Owens v. Brown, 7 Vet.App. 429,
433 (1995) ("It is not error for the BVA to favor the opinion of
one competent medical expert over that of another when the Board
gives an adequate statement of reasons and bases."). A review of
the favorable evidence clearly shows that an orthopedic consultant,
specifically requested to evaluate the veteran for scoliosis, did
not find her to have scoliosis at the time of her entrance into
active service, and that, subsequently, she was diagnosed with that
disorder in June 1995. We therefore find that the evidence of
record, although not preponderating in support of the claim, at
least raises an issue of a reasonable doubt, the benefit of which
should be resolved in the veteran's favor. See 38 U.S.C.A. 5107(b),
38 C.F.R. 3.102. Resolving any doubt in the veteran's favor, the
Board finds that the onset of scoliosis was during her active
military service. Accordingly, service connection is warranted.
ORDER Service connection for scoliosis is granted. The appeal is,
to this extent, allowed.

REMAND 

The veteran has submitted a well-grounded claim within the meaning
of 38 U.S.C.A. 5107(a). See Murphy v. Derwinski, 1 Vet.App. 78, 81
(1990); 

- 6 - 

Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990). That is, the Board
finds that she has submitted a claim which is plausible. This
finding is based in part on the veteran's assertion that her
service-connected bilateral shoulder tendinitis is more severe than
previously evaluated. See Arms v. West, 12 Vet.App. 188, 200
(1999), citing Proscelle v. Derwinski, 2 Vet.App. 629 (1992).

Where entitlement to compensation has already been established and
an increase in a disability rating is at issue, the present level
of disability is of primary concern. Although a rating specialist
is directed to review the recorded history of a disability in order
to make a more accurate evaluation, see 38 C.F.R. 4.2, the
regulations do not give past medical reports precedence over
current findings. See Francisco v. Brown, 7 Vet.App. 55 (1994).

The United States Court of Appeals for Veterans Claims recently
addressed the distinction between a veteran's dissatisfaction with
the initial rating assigned following a grant of service
connection, and a later claim for an increased rating. See
Fenderson v. West, 12 Vet.App. 119, 126 (1999). The Court noted
that the rule from Francisco v. Brown, supra, as to the primary
importance of the present level of disability, was not necessarily
applicable to the assignment of an initial rating following an
original award of service connection for that disability. Rather,
the Court held that, at the time of an initial rating, separate
ratings can be assigned for separate periods of time based upon the
facts found - a practice known as assigning staged" ratings.

A review of the evidence reflects that the veteran filed a claim of
service connection for bursitis, with shoulder and back pain, in
October 1996. She subsequently under-went a VA examination in
November 1996. The veteran reported that she had had bilateral
shoulder tendonitis diagnosed over the past several years. She
noted suffering from occasional aching, soreness, pain, and
tenderness in the shoulders. However, she reported being able to
use her shoulders normally - she could push, pull, bend, and lift
them without difficulty. She noted that, when flare-ups
occasionally occurred, she would get some soreness and tenderness
over the posterior aspects of the shoulders. Upon further clinical
evaluation of both

- 7 - 

shoulders, there was no swelling or deformity, and a full range of
motion, with slight crepitation at full abduction and rotation.
There was also excellent rotator cuff strength with no instability.
The examiner's diagnosis was bilateral shoulder tendonitis.

In a May 1997 rating decision, the veteran was service connected
for bilateral shoulder tendonitis, and assigned a noncompensable
disability evaluation under 38 C.F.R. 4.71, Diagnostic Code (DC)
5019, "Bursitis." An effective date was established from October
1996, the time of her separation. In an NOD filed that same month,
May 1997, the veteran disagreed with the RO's determination, noting
that she suffered from chronic pain in her shoulders.

The Board notes that the veteran's last VA medical examination was
conducted almost three years ago. Since that time, she has
complained that she suffers from chronic pain in her shoulders. As
is noted above, during the November 1996 VA examination, there were
no objective findings with respect to pain or functional
impairment. However, the veteran did note that she suffered from
soreness and tenderness over the posterior aspects of her shoulders
when her tendonitis flared-up.

We are cognizant that an evaluation of the level of disability
present must include consideration of the functional impairment of
the veteran's ability to engage in ordinary activities, including
employment, and the effect of pain on those functional abilities.
38 C.F.R. 4.10. Under 38 C.F.R. 4.40, functional loss may be due to
pain, supported by adequate pathology and evidenced by visible
behavior on motion. Weakness should also be considered, and, as
such, is as important as limitation of motion. Furthermore, a part
which becomes painful on use must be regarded as seriously
disabled.

The U.S. Court of Appeals for Veterans Claims has emphasized:

Under 38 C.F.R. 4.40 (1996), the Board is required to consider the
impact of pain in making its rating determination. Schaftath v.
Derwinski, 1 Vet.App. 589, 593 (1991). The Board is required to

8 - 

provide a statement of its reasons and bases with respect to that
aspect of the determination as well. Ibid (citing Gilbert, 1
Vet.App. at 58). Although section 4.40 does not require a separate
rating for pain, it does promulgate guidance for determining
ratings under other diagnostic codes assessing musculoskeletal
function. See generally 38 C.F.R. 4.71(a) (1996). The fact that a
specific rating for pain is not required by section 4.40 does not
relieve the BVA from its obligation to provide a statement of
reasons or bases pertaining to that regulation. See DeLuca v.
Brown, 8 Vet.App. 202, 207 (1995).

Spurgeon v. Brown, 10 Vet.App. 194, 196 (1997).

The Board notes that a medical examiner must make a full
description of the effects of disability upon the person's ordinary
activity. See 38 C.F.R. 4.10 (1998). Furthermore, we are not
competent to ascertain the degree to which a disability has
manifested itself, or how much pain the veteran is experiencing, or
any associated functional loss, without a solid foundation in the
record, grounded in medical evidence. See Rucker v. Brown, 10
Vet.App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet.App. 171
(1991), and Hatlestad v. Derwinski, 3 Vet.App. 213 (1992).

The Court of Appeals for Veterans Claims has recently reaffirmed
its holding in DeLuca, holding, in an analogous case:

In light of the veteran's ... testimony as to pain. . . , which
could cause functional impairment. . . , the Court will remand this
claim for a new examination that adequately evaluates the
functional impairment due to pain. . . , followed by a decision
that specifically addresses the pain issue, supported by an
adequate statement of reasons or bases. See DeLuca v. Brown, 8
Vet.App. 202, 207-08 (1995); see also Smallwood [v. Brown, 10
Vet.App. 93, 99 (1997)]; Green (Victor) v. Derwinski, 1 Vet.App.
121, 124 (1991)

9 -

("fulfillment of the statutory duty to assist ... includes the
conduct of a thorough and contemporaneous medical examination, one
which takes into account the records of the prior medical
treatment, so that the evaluation of the claimed disability will be
a fully informed one").

Arms, supra. See also Fenderson, supra, holding that a veteran's
complaint of "pain that is worse with activities is evidence of
pain on movement and functional disability due to pain that
requires explicit consideration under 38 C.F.R. 4.40 and 4.45."

Therefore, given the veteran's complaints of chronic pain in her
shoulders since her last VA medical examination, and the number of
years since that examination, in addition to the need for
consideration of the criteria emphasized in DeLuca, supra, the
Board believes the veteran should undergo an additional medical
examination to better assess her current level of disability with
respect to her bilateral shoulder tendonitis.

Accordingly, while we regret the delay in this case, further
appellate consideration will be deferred and the veteran's claim
for a compensable rating for bilateral shoulder tendonitis is
remanded to the RO for the following action:

1. The RO should obtain the names and addresses of all medical care
providers (VA or non-VA), if any, who have treated the veteran for
her bilateral shoulder tendonitis since November 1996. The RO
should request that the veteran furnish signed authorizations for
release to the VA of medical records in connection with each non-VA
source identified. The RO should attempt to obtain any such non-VA
treatment records, and any additional VA medical records not
already on file which may exist, and incorporate them into the
claims folder.

- 10 - 

2. The veteran should be scheduled for a medical examination to
evaluate the nature and extent of her bilateral shoulder
tendonitis. Before evaluating the veteran, the examiner should
review the claimsfolder, including a copy of this Remand and any
evidence added to the record. A notation that such review was
undertaken should be made in the examination report. The examiner's
report should fully set forth all current complaints, pertinent
clinical findings, and diagnoses. In particular, the examiner
should report on the level of the veteran's pain due to her
bilateral shoulder tendonitis, and the effect such pain has on the
veteran's functional ability, i.e., whether there is any functional
loss in the shoulders due to weakened movement, excess
fatigability, incoordination, or pain on use. If feasible, the
examiner should comment as to any additional range-of-motion loss
(beyond that due to the objectively-demonstrated shoulder
abnormality) caused by those factors. In addition, the examiner
should identify the etiology of any pain, and whether such pain
claimed by the veteran is supported by adequate pathology, or
evidenced by visible behavior on motion or palpation. Furthermore,
the examiner should render an opinion, if at all possible, as to
the likelihood that the veteran's scoliosis accounts in any way for
the claimed pain she experiences in her shoulders. All opinions
expressed should be supported by reference to pertinent evidence.

3. Upon completion of the development of the record requested by
the Board, and any other development deemed appropriate by the RO,
the RO should again consider the veteran's claim, with particular
consideration of the provisions of 38 C.F.R. 4.40. If action taken

- 11 - 

remains adverse to the veteran, she and her accredited
representative should be furnished a Supplemental Statement of the
Case (SSOC) concerning all evidence added to the record since the
last SSOC, and including discussion of the provisions of 38 C.F.R.
4.40. Thereafter, the veteran and her representative should be
given an opportunity to respond. The case should then be returned
to the Board for further appellate consideration, if otherwise in
order.

By this REMAND the Board intimates no opinion, either legal or
factual, as to the ultimate determination warranted in this case.
The purpose of this REMAND is to further develop the record and
ensure due process of law. No action is required by the veteran
until she receives further notice. The veteran has the right to
submit additional evidence and argument on the matter or matters
the Board has remanded to the regional office. Kutscherousky v.
West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

ANDREW J. MULLEN 
Member, Board of Veterans' Appeals

12 - 



